Citation Nr: 9912820	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left leg disability 
to include chronic left lower extremity lymphedema.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945, May 1950 to May 1953, and May 1953 to June 
1956.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.  

REMAND

The Board has determined that further VA examination is 
required before the issue in this case can be decided on the 
merits.  The veteran asserts that his current left leg 
disability is due to a left leg injury that he sustained in 
1954 while playing softball during active duty for training.  
He contends that ever since the injury in 1954, his left leg 
has been swollen. 

Review of the service medical records reveal that in June 
1954, the veteran sustained a contusion to the left leg.  He 
was treated with bed-rest, elevation of the leg, and hot 
soaks.  A June 1957 reserves re-enlistment examination report 
indicates that examination of the veteran's lower extremities 
was normal.  

A June 1956 VA examination report is silent for complaints or 
diagnosis of a left leg disability.  A December 1982 VA 
examination report reflects a diagnosis of residuals of a 
left knee medial meniscectomy.  The report was silent for 
complaints or diagnosis of a disability of the left calf.  A 
February 1990 VA treatment record reveals that the veteran 
reported having left leg pain for the past ten years.  He 
indicated that his left leg had been chronically swollen.  A 
February venography revealed no evidence of deep vein 
thrombosis of the left leg.  A July 1990 VA examination 
report indicates that the veteran reported having an accident 
in service in 1956 when he injured his upper calf.  He stated 
that the mass in the upper calf never disappeared.  The 
examiner noted that the appearance of the calf muscle was 
consistent with the rupture of the medial head of the 
gastrocnemius.  The examiner indicated that an Magnetic 
Resonance Imaging (MRI) was needed to confirm this.  It was 
also noted that the veteran had venous stasis changes in both 
of his ankles; it was worse on the left.  In a January 1995 
statement, Dr. J.G. stated that the veteran had chronic pain 
and swelling in the left lower leg since the injury in 
service.  Dr. J.G. stated that the swelling of the left lower 
leg with changes in the skin are consistent with a diagnosis 
of stasis dermatitis.  An April 1995 statement by Dr. N. 
indicates that the veteran currently has chronic left leg 
lymphedema with chronic venous stasis dermatitis.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This duty includes 
providing a complete and thorough medical examination of the 
claimed disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that in order to fairly adjudicate the 
veteran's claim, another VA examination is necessary to 
determine whether the current diagnosis of chronic left lower 
extremity lymphedema with chronic venous stasis dermatitis is 
related to the veteran's left leg injury in service. 

Review of the record further reveals that at the hearing 
before the Board in March 1999, the veteran stated that he 
recently received treatment for his left leg disability at 
the VA medical located in Brockton, Massachusetts.  Hearing 
Transcript, hereinafter Tr., 4, 5, and 7.  Review of the 
record reveals that the VA treatment records from the 
Brockton VA medical center, dated from 1992 to 1995, are 
associated with the claims folder.  The Board finds that the 
RO should attempt to obtain and associate with the claims 
folder the VA treatment records dated after 1995, since such 
records may be pertinent to the veteran's claim.    

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
left leg disability since 1954.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The RO should obtain 
copies of the veteran's treatment records 
from the VA medical center located in 
Brockton, Massachusetts, which reflect 
treatment of the veteran's left leg 
disability after 1995.  The veteran 
should be asked to sign any necessary 
consent forms for the release of the 
records.    

2.  The RO should schedule the veteran 
for a VA examination by a board-certified 
orthopedist, if available, and a VA 
examination by a specialist in vascular 
diseases, if available, to determine the 
nature and extent of any left leg 
disability found to be present.  The 
examiner(s) should review the claims 
folder and provide an opinion as to the 
most probable onset and etiology of the 
any left leg disability, including the 
chronic left leg lymphedema with chronic 
venous stasis dermatitis.  The examiner 
should express an opinion as to whether 
it is as least likely as not that current 
left leg pathology, including the chronic 
left leg lymphedema with venous stasis 
dermatitis, is etiologically related to 
the left leg injury noted in service in 
1954.  A Magnetic Resonance Imagining of 
the left leg and any other indicated 
tests should be conducted.  The claims 
file and a copy of this REMAND must be 
made available to the examiner(s) prior 
to the requested examination.  The 
rationale for any opinion expressed 
should be explained. 

3.  Thereafter, the RO should review all 
the new evidence and readjudicate the 
claim of entitlement to service 
connection for a left leg disability to 
include chronic left lower extremity 
lymphedema with venous stasis dermatitis.    

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


